Title: To Alexander Hamilton from Samuel Hodgdon, 2 April 1800
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir,
            Philadelphia, 2d. April 1800—
          
          Your letter of the 27th. & 28th. Ultimo, came to hand yesterday. The Clothing for Bennington will be on the way immediately The articles which may be necessary for encamping the Troops composing the additional Regiments will be attended to through the medium of the respective commanding officers. Returns must be made to Regimental Brigade Quarter Masters, and by them to the Quarter Master General, through his Agent here, who is fully instructed as to the manner in which they are to be complied with—Many articles are drawn from the public Stores and many others supplied to the Regiments by Contractors and others which I have no Knowledge until the accounts and Returns from the posts from the supplies are received and forward, and these are not as regular as I could wish of course I cannot at all times form an accurate Judgement what articles may be necessary to complete the supplies, they must therefore be drawn on Returns made for the particular occasions. Suitable Clothing will be provided for the convict soldiers.
          With respect and esteem, I am, Sir, your most Obedient Servant,
          
            Samuel Hodgdon
          
          Genl. Alexander Hamilton.
        